Title: To George Washington from Thomas Mifflin, 28 December 1783
From: Mifflin, Thomas
To: Washington, George


                        
                            Sir
                            Annapolis 28th December 1783
                        
                        This Letter will be presented to your Excellency by Mr Godin, a Relation of Mr Van Berkel; who is on his
                            Journey to South Carolina, with Mr Backer & Mr Barron : These Gentlemen have been
                            introduced to me by Mr Robert Morris; a Copy of whose Letter I enclose. Many Foreigners of Distinction, who have been
                            desirous of viewing your Excellency at The Head of an Army, and still more anxious to see you in the Retired Scene of
                            Domestic Life: and I could not refuse to Mr Godin & his Friends, this Opportunity of paying their respectful
                            Compliments to your Excellency at your own House.
                        Ive have had no Account, from the Potowmack since your Departure; and have been under great Apprehensions
                            that the Journey was disagreeable and difficult, from the Snow which fell on Wednesday Night.
                        General Hand arrived here on Thursday; and brought with him Instructions to the Delegates of Pennsylvania in
                            Congress, from the Executive of that State—I have copied the first Part of the Instructions, which relate to your
                            Excellency; & now enclose them, as one Proof among Thousands of the affectionate Regard of your Fellow Citizens.
                            Mrs Mifflin requests me to present her respectful Compliments to Mrs Washington & to your Excellency which I
                            entreat you to accept from Your Excellencys most Obedt & humble Servt
                        
                            Thomas Mifflin
                        
                    